DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on February 17, 2022.  The examiner acknowledges the amendments to claims 1, 3-5, 8, 9, 13, 14, 18, and 20, the cancellation of claims 2 and 19, and the addition of new claims 21-22.  Claims 1, 3-18, and 20-22 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 63/003,216 and 63/005,875, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed Applications fail to disclose “wherein when the frame is in the collapsed state, the 
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “the stabilizing member configured to stabilize” in line 7 should recite --the stabilizing member is configured to stabilize--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a traverse member” in line 8; it is unclear if this is the same traverse member recited in line 6. For examination purposes, “a traverse member” in line 8 is considered to be the same traverse member recited in line 6.
Claim 1 recites “defining an area in which a patient may be configured to be disposed” in lines 8-9. The term “may” renders the claim indefinite because it is unclear whether the claim requires the first side member, second side member, and traverse member to define an area where a patient is configured to be disposed or whether this is optional.
Claim 5 recites “the first stabilizing member including a first portion, a second portion, and a hinge therebetween” in lines 4-5. It is unclear if the “hinge” recited in line 5 is the same hinge recited in claim 4. “A hinge therebetween” is also recited in line 8 and it is unclear if this “hinge” is the same hinge recited in claim 4.
Claim 21 recites “a traverse member” in line 8; it is unclear if this is the same traverse member recited in line 6. For examination purposes, “a traverse member” in line 8 is considered to be the same traverse member recited in line 6.
Claim 21 recites “defining an area in which a patient may be configured to be disposed” in lines 8-9. The term “may” renders the claim indefinite because it is unclear whether the claim requires the first side member, second side member, and traverse member to define an area where a patient is configured to be disposed or whether this is optional.
Claims 3-18, 20, and 22 incorporate the indefinite subject matter of claim 1 or 21 therein.
Claim Interpretation
It is noted that the terms “access members”, “stabilizing members” and “receiving member” in claims 1, 4, and 18 no longer invoke 35 U.S.C. 112(f) in light of Applicant’s amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hornick (US 2021/0317679 A1).
Note: Hornick claims priority to Provisional Application 63/007,978, which has a filing date of April 10, 2020, therefore Hornick was effectively filed prior to the effective filing date of the current claims.
Claim 1: Hornick discloses an infection control device 10, comprising: a base member 18, the base member having a u-shape (figs. 2-4 [0028]), the base member including: a first side member that has a first end, a second end, and a length; a second side member that is parallel to the first side member, the second side member having a first end, a second end, and a length; and a traverse member that has a length and is disposed between the first end of the first side member and the first end of the second side member (figs. 2-4); the first side member, the second side member, and a traverse member defining an area 22 in which a patient may be configured to be disposed [0028]; a frame 12 disposed on the base member, the frame including a first support 
Claim 3: Hornick discloses the frame is a wire-frame (fig. 1; frame elements 24/26 may be made of lightweight metal [0030] and have a thin elongate shape which is considered to read on a “wire-frame”).
Claim 6: Hornick discloses the first support member is closer to the traverse member of the base member than the second support member (figs. 1-2).
Claim 7: Hornick discloses the one or more access members are configured to be coupled to one or more airflow devices, the one or more airflow devices being configured to deliver negative pressure to the enclosure (circular hole 46 is attached to a pump 17 for creating a 
Claim 8: the port of Hornick is configured to be coupled to an air flow device comprising a containment bag configured to deliver negative pressure to the enclosure and collect contaminants disposed within the enclosure (as noted above, claim 7 recites an intended use; claim 8 further limits the intended use by limiting the type of airflow device the access member/port is configured to be coupled to; a port configured to be coupled to the claimed airflow device reads on the claim, the prior art need not show the claimed containment bag; Hornick discloses a port which is capable of coupling to a containment bag as claimed).
Claim 9: Hornick discloses the one or more ports are configured to be air-locked (any port can be sealed and thus air-locked).
Claim 10: Hornick dislcoses the first support member 24 includes a first side, a second side, and a traverse member therebetween; the second support member 26 includes a first side, a second side, and a traverse member therebetween; and ends of the first support member and the ends of the second support member are configured to be disposed on the base member (although figures 1-2 show the ends of the second support member 26 disposed on the first support member 24, Hornick discloses the ends of both support members may be disposed on the base member ([0031] “the secondary bail 26 may have separate hinges that may also be on the support base instead of the primary bail 24”).
Claim 11: Hornick discloses the traverse member of the first support member 24 and the traverse member of the second support member 26 are spaced apart with respect to the base member (figs. 1 and 2).
Claim 12: Hornick discloses a portion of the traverse member of the first support member and a portion of the traverse member of the second support member are coupled (the claim does not specify what the traverse members of the support members are coupled to or that the traverse members of the support members are coupled to each other; figs. 1-2 shows the traverse members of the support members are coupled to at least the first and second ends of the support members and the base member; alternatively, figs. 1-2 show the traverse members of the support members are coupled to each other, at least indirectly).
Claim 15: Hornick discloses each of the traverse member of the first support member and the traverse member of the second support member has an arch shape (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick.
Claims 13 and 14: Hornick discloses the first support member 24 and the second support member 26 are different sizes in figs. 1 and 2, but it is not clear whether the support members would be the same size or different sizes when the ends of both are disposed on the base member, as required by claim 10. However, it appears the device of Hornink would operate 
Claim 16: Hornick discloses the traverse members of the first and second support members have an arched shape (fig. 2) and fails to disclose an elongated, straight shape. However, it appears the device of Hornink would operate equally well with traverse members of the first and second support members having an elongated, straight shape since the device would still provide an enclosed space to isolate an infected patient. Furthermore, Applicant has not disclosed the elongated, straight shape is critical, as evidenced by the fact that Applicant’s specification discloses the traverse members may be arched or curved or may have a different shape, for example a straight, elongated shape [0059]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct traverse members of the first and second support members with an elongated, straight shape, as such a modification would not have any effect on the functionality or performance of the device but would amount to a mere change in shape (In re Dailey, 357 F.2d 669, 149 USPQ .

Claim 4, 5, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick in view of Chu (US 2007/0079858 A1).
Claim 4: Hornick discloses all the elements of claim 3 but fails to disclose one or more stabilizing members including a hinge, the one or more stabilizing members being disposed between the first support member and the second support member, the one or more stabilizing members being configured to extend between the first support member and the second support member to stabilize the frame in the expanded state. However, Chu discloses a frame for a collapsible structure comprising first and second support members 12/14 and one or more stabilizing members 16 including a hinge 34 disposed between the first and second support members (fig. 2). The stabilizing member(s) 16 is/are configured to extend between the first support member and the second support member to stabilize the frame in the expanded state [0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hornick to include at least one stabilizing member extending between the first and second support members and configured to stabilize the frame in the expanded state, as taught by Chu, in order to maintain the frame in the erected and fully expanded position while still allowing the device to collapse for storage (Chu [0050]).
Claim 5: Chu discloses the one or more stabilizing members includes: a first stabilizing member 16 disposed between the first support 12 member and the second support member 14, the first stabilizing member including a first portion 32, a second portion 30, and a hinge 34 
Claim 20: Hornick obviates all the elements of claim 16, as disclosed above, including the first and second support members having elongate, straight shapes. Such would result in the frame having a rectangular side view in the expanded state, for example when viewed from the right or left sides in fig. 1. Hornick, as applied to claim 16, fails to disclose first and second frame traverse members. However, Chu discloses a frame for a collapsible structure comprising first and second frame support members 12/14 with traverse members (arched portions) and first and second frame traverse members 16 disposed between ends of the traverse members of each frame support member resulting in a structure comprising a first frame traverse 16 member disposed between one end of the traverse member of the first support member 12 and one end of the traverse member of the second support member 14; and a second frame traverse member 16 disposed between another end of the traverse member of the first support member 12 and another end of the traverse member of the second support member 14 (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hornick to include first and second frame traverse members 
Claim 21: Hornick discloses an infection control device 10, comprising: a base member 18, the base member having a u-shape (figs. 2-4 [0028]), the base member including: a first side member that has a first end, a second end, and a length; a second side member that is parallel to the first side member, the second side member having a first end, a second end, and a length; and a traverse member that has a length and is disposed between the first end of the first side member and the first end of the second side member (figs. 2-4); the first side member, the second side member, and a traverse member defining an area 22 in which a patient may be configured to be disposed [0028]; a frame 12 disposed on the base member, the frame including a first support member 24 and a second support member 26 [0029] that is spaced from the first support member with respect to the base member (support members 24 and 26 are spaced apart from each other and from the base member 18 in the expanded configuration (fig. 1) therefore they are spaced apart with respect to the base member); an enclosure member 14 disposed on the frame and the base member, the enclosure member configured to define an enclosure above the base member (fig. 2); one or more access members disposed within the enclosure member, the one or more access members including an opening configured to provide access to the enclosure (slits/holes/slide-in openings 19/21 [0034]; circular hole 46 [0039]); wherein the frame is configured to move between a collapsed state and an expanded state with respect to the base member [0012 and 0027]; wherein when the frame is in the expanded state, the first support member and the second support member are configured to extend above the base member (figs. 1-2).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick in view of Tsekouras (US WO 2015/192176 A1).

    PNG
    media_image1.png
    305
    533
    media_image1.png
    Greyscale
Claim 17: Hornick discloses the traverse members of the first and second support members are coupled so that the frame has a triangular side view when in an expanded state (see annotated fig. 1 below). Hornick further discloses the ends of support 26 may be disposed on the base member 18 instead of along support member 24 [0029], as recited in claim 10, but fails to illustrate this embodiment, therefore it is unclear if the triangular shape would still be present.

    PNG
    media_image2.png
    490
    559
    media_image2.png
    Greyscale
Tsekouras discloses a foldable enclosure frame with a base member 12 and two support members 14/16 (fig. 1) similar to Hornick. Tsekouras discloses the ends of both support members are coupled to the base member and the support members are coupled such that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame structure of the device taught by Hornick such that the frame support members’ ends are located adjacent to one another on the base portion so that the frame has a triangular side view when in the expanded state, as taught by Tsekouras, as such a modification amounts to simple substitute of one collapsible frame configuration for another to achieve the predictable result of supporting the enclosure in an expanded configuration and would not require adding or removing elements from the frame but merely changing the positions of the support members on the base member.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick in view of Tsekouras as applied to claim 17 above, and further in view of King (US 5520139).
Claim 18: Hornick discloses a stabilizing member 34 coupled to the first support member 24, the stabilizing member being a bar (figs. 1-2) wherein the stabilizing member is configured to stabilize the frame in the expanded state [0031]. Hornick further discloses the stabilizing member folds down and contacts the base 18 in the expanded configuration (figs. 2 and [0031], but fails to disclose one or more receiving members complimentary to the stabilizing member configured to receive a portion of the stabilizing member when the frame is in the expanded state. However, King discloses a frame configuration for a canopy comprising a support leg 11 similar to Hornick’s stabilizing member 34 (fig. 1). King further discloses the support leg 11 is received within a clamp 7 to hold the frame in the expanded configuration (col. 2, lines 11-13) and can also be removed for folding (col. 2, lines 15-24). The clamp opening constitutes a .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick in view of Chu, as applied to claim 21 above, and further in view of Trexler (US 4026286 ).
Claim 22: Hornick discloses the one or more access members includes one or more ports (slits/holes/slide-in openings 19/21 [0034]; circular hole 46 [0039]; any opening or hole constitutes a port). Hornick fails to disclose the access members include one or more sleeves. Trexler discloses a medical enclosure comprising one or more ports including one or more openings and one or more sleeves (fig. 1 and col. 3, lines 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hornick in view of Chu such that the one or more access members includes one or more ports and one or more sleeves, as taught by Trexler, in order to maintain a barrier between the patient and a caregiver while the caregiver’s arm is inserted within the enclosure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791